Citation Nr: 0812939	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-13 932A	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to reimbursement of $1,195.68 for the 
unauthorized payment for the prescription drug, CellCept, at 
a non-Department of Veterans Affairs pharmacy.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran-appellant in this case served on active duty from 
January 1951 to January 1954.  He died in September 2007.

This appeal originates from a February 2006 decision of the 
Department of Veterans Affairs (VA) San Francisco, 
California, Medical Center that denied the veteran's request 
for reimbursement of $1,195.68 for the unauthorized payment 
for the prescription drug, CellCept, at a non-VA pharmacy.  
The case was subsequently transferred to the Oakland, 
California, Regional Office (RO).  


FINDINGS OF FACT

1.	The veteran-appellant in this case served on active duty 
from January 1951 to January 1954. 

2.	On October 11, 2007 the Board of Veterans' Appeals 
(Board) was notified by the Department of Veterans Affairs 
(VA) Regional Office, Oakland, California, that the appellant 
died in September 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
C. CRAWFORD 
	Veterans Law Judge, Board of Veterans' Appeals



